                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

  STEVEN HANSON and RANDALL
  PELLETIER, on behalf of themselves and all
  others similarly situated,                         Case Number: 20-cv-00232
                      PLAINTIFFS

          v.

  SCOTT R. JENSEN, in his official capacity
  as Director of the Rhode Island Department of
  Labor and Training
                     DEFENDANT

               PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
                      MOTION FOR CLASS CERTIFICATION

                                PRELIMINARY STATEMENT

       In this action for declaratory and injunctive relief, including a temporary restraining order,

preliminary injunction, and permanent injunction, Plaintiffs Hanson and Pelletier, on behalf of

themselves and a proposed class of similarly situated recipients of Rhode Island Unemployment

Insurance Benefits (UIB), challenge Defendant’s stoppage of UIB, as violating their rights and the

rights of the class under 42 U.S.C.§ 1983, 42 U.S.C. § 503, and implementing federal regulations,

and the Due Process Clause of the Fourteenth Amendment. These violations have resulted or will

result in the loss of UI benefits and, therefore, extreme hardship for many vulnerable individuals.

       Plaintiffs move the Court for an order pursuant to Rule 23(a) and 23(b)(2) of the Federal

Rules of Civil Procedure, certifying a class consisting of the following members:

       Individuals who are or at any time on or after March 1, 2020 have been eligible for
       Rhode Island Unemployment Insurance Benefits (UIB) and have been determined
       eligible for UIB by the Rhode Island Department of Labor and Training, and who,
       subsequent to receiving approval for the UIB and receiving at least one payment of
       UIB, stopped receiving UIB when due without any written advance notice, or any
       written notice concurrent with the stoppage of UIB or any individualized notice of
       any kind, and those who in the future will have their UIB stopped without any

                                                 1
       written advance notice, or any written notice concurrent with the stoppage of
       UIB or any individualized notice of any kind.

   For the reasons set forth herein, Plaintiffs respectfully request that the Court grant class

certification, designate Plaintiffs as class representatives and their undersigned counsel as class

counsel.

                                          ARGUMENT

           THE PROPOSED CLASS SHOULD BE CERTIFIED BECAUSE IT MEETS
           THE REQUIREMENTS OF RULE 23

   Class certification is governed by Rule 23 of the Federal Rules of Civil Procedure. Under Rule

23, class certification is appropriate when the threshold requirements of Rule 23(a) are satisfied,

and one of the three subsections of Rule 23(b) has been met. Fed. R. Civ. P. 23; see also Yaffe v.

Powers, 454 F.2d 1362, 1366 (1st Cir. 1972). The First Circuit also requires that the class be

ascertainable. See In re Nexium Antitrust Litig., 777 F.3d 9, 19 (1st Cir. 2015).

       Courts in this Circuit routinely certify classes of public benefits recipients and applicants

in similar cases challenging policies or practices relating to the administration of public benefits,

including UI benefits. See, e.g., Van Meter v. Harvey, 272 F.R.D. 274, 284 (D. Me. 2011)

(certifying a class of certain Medicaid recipients who are or in the future should be screened for

admission to nursing facilities); Risinger ex rel Risinger v. Concannon, 201 F.R.D. 16, 23 (D. Me.

2001) (current or future Medicaid recipients who are children regarding certain mental health

services); Curtis v. Comm’r, Me. Dep’t of Human Servs., 159 F.R.D. 339, 342 (D. Me. 1994) (Food

Stamps recipients); Febus v. Gallant, 866 F. Supp. 45, 46 (D. Mass. 1994) (public benefit

recipients, including Medicaid recipients, sent an inadequate notice); Bouchard v. Sec’y of Health

& Human Serv., 583 F. Supp. 944, 946-47 (D. Mass. 1984) (noting court had certified class of

SSI categorically eligible individuals); Giguere v. Affleck, 370 F. Supp. 154 (D.R.I. 1974)



                                                 2
(certifying a class of Food Stamps recipients); Bowen v. Hackett, 361 F. Supp. 854, 855 (D.R.I.

1973) (noting court had previously certified a class of UI benefit recipients).

          The proposed class of UI recipients satisfies Rule 23(a) and Rule 23(b)(2).

1.         The Proposed Class Meets the Ascertainability Requirement

     The First Circuit imposes an ascertainability requirement in addition to the four factors

specifically listed in Rule 23(a). See In re Nexium, 777 F.3d at 19. The definition of the class

must be “definite,” meaning “'‘ascertainable with reference to objective criteria.’” Id., quoting

William B. Rubinstein, Newberg on Class Actions §§ 3.1, 3.3 (2013).                  Thus, it must be

“administratively feasible for the court to determine whether a particular individual is a member

[of the class].” Donovan v. Phillip Morris USA, Inc., 268 F.R.D. 1, 9 (D. Mass. 2010), quoting

Kent v. Sunamerica Life Ins. Co., 190 F.R.D. 271, 278 (D. Mass. 2000). In Donovan, the court

held that the two proposed criteria, first, a history of smoking at least one pack a day for twenty

years, and, second, not being under a doctor’s care for lung cancer, were both objective criteria,

noting that the defendant had an internal database of long-term customer information. Id.

     Here, the proposed class satisfies the ascertainability requirement. The proposed class is made

up of:

          Individuals who are or at any time on or after March 1, 2020 have been eligible for
          Rhode Island Unemployment Insurance Benefits (UIB) and have been determined
          eligible for UIB by the Rhode Island Department of Labor and Training, and who,
          subsequent to receiving approval for the UIB and receiving at least one payment of
          UIB, stopped receiving UIB when due without any written advance notice, or any
          written notice concurrent with the stoppage of UIB or any individualized notice of
          any kind, and those who in the future will have their UIB stopped without any
          written advance notice, or any written notice concurrent with the stoppage of
          UIB or any individualized notice of any kind.

.
         The class definition relies entirely on objective criteria: the status of individuals as UIB

recipients. The defendant has a database that includes all UIB recipients and identifies which

                                                    3
recipients have been terminated or suspended from receiving UIB and which identifies whether

recipients have received any written notice prior to the termination or suspension of benefits.

The identities of proposed class members are therefore already available in Defendant’s

records. See Donovan, 268 F.R.D. at 9. The proposed class is well-defined and ascertainable.

2.       The Proposed Class Meets the Requirements of Rule 23(a)

       Rule 23(a) sets out four requirements: “(1) the class is so numerous that joinder of all of

its members is impracticable; (2) there are questions of law or fact common to the class; (3) the

claims or defenses of the representative parties are typical of the claims or defenses of the class;

and (4) the representative parties will fairly and adequately protect the interests of the class.” Fed.

R. Civ. P. 23(a). As demonstrated below, Plaintiff satisfies these criteria.

         a.    The Proposed Class Satisfies the Numerosity Requirement

         The numerosity requirement of Rule 23(a)(1) is satisfied when “the class is so numerous

 that joinder of all of its members is impracticable.” Fed. R. Civ. P. 23(a)(1). “There is no

 numerical standard as to what size class satisfies the joinder impracticality requirement,” so the

 Court “must examine the facts and circumstances of the particular case…” Curtis, 159 F.R.D.

 at 340. It is not necessary for the Court to determine the exact number of class members when

 deciding to certify a class. McDonald v. Heckler, 612 F. Supp. 293, 300 (D. Mass. 1985)

 (certifying a class relying on statistical evidence of class size). Courts may also consider

 “judicial economy and the ability of the members to institute individual suits.” Curtis, 159

 F.R.D. at 340.

       Noting that the threshold for numerosity is “low,” the First Circuit approvingly quoted

from Stewart v. Abraham, 275 F.3d 220, 226–27 (3rd Cir. 2001): “Generally, if the named

plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule


                                                  4
23(a) has been met.” Garcia-Rubiera v. Calderon, 570 F.3d 443, 462 (1st Cir. 2009) (citing

Stewart); see also Van Meter, 272 F.R.D at 281 (“the figure of forty is a useful guide in

considering how many class members meet the numerosity requirement”). Courts in this circuit

have held that a number of relatively small classes and subclasses satisfied the numerosity

requirement. See, e.g., Crowe v. ExamWorks, Inc., 136 F. Supp. 3d 16, 47 (D. Mass. 2015) (class

of 47 employees is sufficiently numerous); Griffin v. Burns, 431 F. Supp. 1361, 1365 (D.R.I.

1977) (class of 123 voters is sufficiently numerous).

        The instant proposed class easily satisfies the numerosity requirement. Public reports

 estimate that thousands of UIB recipients have been or are being subjected to stoppage of UIB

 without any notice.     (https://www.abc6.com/fraud-stops-thousands-of-rhode-islanders-from-

 collecting-unemployment-payments/)

        Additionally, the class members are distributed across the state, making joinder

 impracticable. See Wilcox v. Petit, 117 F.R.D. 314, 317 (D. Me. 1987). Further, the class

 members are all UI beneficiaries, making it impracticable for them to bring individual lawsuits

 to vindicate their rights. See Van Meter, 272 F.R.D. at 282 (limited financial resources of

 Medicaid recipients a factor in finding individual actions impracticable); McDonald, 612 F.

 Supp. at 300 (holding it was impracticable for low-income persons with disabilities to bring

 individual lawsuits).

       The class also includes individuals who may be injured in the future. See also Rancourt

v. Concannon, 207 F.R.D. 14, 15 (D. Me. 2002) (noting, as part of the court’s numerosity analysis,

that “the Court may also consider persons who might be injured in the future in the class”). The

proposed class satisfies the numerosity requirement.




                                                5
       b.      The Proposed Class Satisfies the Commonality Requirement

       The commonality requirement is satisfied when “there are questions of law or fact common

to the class.” Fed. R. Civ. P. 23(a)(2). More specifically, in order to satisfy the commonality

requirement, “claims must depend upon a common contention,” and that contention must be

“capable of a classwide resolution.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2009).

“[T]here is sufficient commonality if the ‘questions that go to the heart of the elements of the cause

of action . . . will each be answered either ‘yes’ or ‘no’ for the entire class [and] the answers will

not vary by individual class member.’” In re Celexa & Lexapro Mktg. & Sales Practice Litig., 315

F.R.D. 116, 121–22 (D. Mass. 2016) (quoting Donovan v. Philip Morris USA, Inc., 2012 U.S. Dist.

LEXIS 37974, at *21 (D. Mass. Mar. 21, 2012)).

       The proposed class satisfies the commonality requirement. All members of the proposed

class have suffered or will suffer the same harms, namely, termination or suspension of UI benefits

without any notice. The harms suffered by the class members all stem from Defendant’s actions.

Finally, the rights of all members of the proposed class will be vindicated in the event of the

issuance of an injunction requiring that Defendant provide written notice. The proposed class

satisfies the commonality requirement.

        c.     The Proposed Class Satisfies the Typicality Requirement.

       To satisfy the typicality requirement, the claims or defenses of the representative parties

must be typical of the claims or defenses of the class. Fed. R. Civ. P. 23(a)(3). The representative

parties are typical when their claims are “co-extensive with those of the unnamed class members,”

McDonald, 612 F. Supp. at 300, or when “all claims arise from the same practice or course of

conduct . . .and are based upon the same legal theory.” Wilcox, 117 F.R.D. at 318. Thus, in

Risenger, the court held that typicality was met when “Plaintiffs invoke the same Medicaid Act



                                                  6
provisions that are invoked on behalf of all class members and allege they face the same systemic

deficiencies.” 201 F.R.D. at 22.

       The typicality requirement is satisfied when “the representative Plaintiff…is subject to the

same statute and policy as the class members.” Curtis, 159 F.R.D. at 341. In this action, the class

representatives and the class members are all subject to the same process—cessation of previously

approved UIB without any notice of the Department’s action, reasons, justification, or what they

can do about it.

       Plaintiffs Hanson and Pelletier are typical of the class. Hanson is self-employed as a real

estate appraiser, and his treating physician advised him to stop work because he is at high risk for

Covid-19 due to his age (69) and his health condition (recent stroke and uncontrolled high blood

pressure). Hanson Declaration, ¶ 4. He applied and was approved for UIB in April 2020, and he

received his first payment on April 21, 2020. Id., ¶¶ 5, 8. His benefits stopped, and he has not

received any additional payments since then although he has recertified weekly. Id., ¶ 6, 8d. His

wife works as a nurse, and they receive Social Security benefits. They depend on his earned

income to help pay for their living expenses. Id., ¶ 10. When Plaintiff Hanson first realized that

he had not been paid, he called DLT. He waited on hold and was sometimes disconnected

automatically, and he never connected with a person, even though he waited as long as four hours

on hold. He also sent numerous emails, and he received two responses from a staff person who

did not provide any information about why his benefits were terminated or what he could do to get

them restored. Id., ¶ 9.

       Plaintiff Pelletier is a seasonal worker with the National Park Service. His most recent

claim for UIB was filed on March 11, 2020, with an effective date of March 8, 2020. Pelletier

Declaration, ¶ 6. He received weekly benefits starting on or about March 24, 2020 through April



                                                 7
27, 2020. Id., ¶ 7. Although he recertified weekly, he did not receive payments on May 5, 2020

and May 12, 2020. Id., ¶ 7d. He called DLT on May 7 to find out why his benefits were not

posted, and he waited on hold for just under two and a half hours before he reached a DLT staff

person who could only tell him that his “payments have been delayed.” Id., ¶ 8. He called again

on May 12 and, after approximately fifty minutes, he reached a DLT staff person who told him

that someone would call him back. Id., ¶ 9. He did receive his weekly benefits on May 19, together

with the last two weeks, but no explanation for the delayed payment was provided. Id., ¶ 11.

Because his work is seasonal, he anticipates that he will continue to experience period of

unemployment in the future. Id., ¶ 12.

       Each Plaintiff has suffered the same harm as each of the proposed absent class members –

the stoppage of their UIB without notice -- and that harm results from a common set of policies

and practices. The claims of the class representative are typical of the claims of the proposed class.

        d.     The Proposed Class Is Adequately Represented

       The adequacy of representation requirement exists to ensure that class representatives will

fairly and adequately protect the interests of the class members. Fed. R. Civ. P. 23(a)(4). The

adequacy of representation analysis involves the consideration of two factors: (1) whether any

conflicts of interest exist between the class representatives and the class; and (2) “whether the

plaintiff’s counsel will vigorously prosecute the litigation on behalf of the class.” Curtis, 159

F.R.D. at 341; McDonald, 612 F. Supp. at 300; Wilcox, 117 F.R.D. at 318.

         There is no conflict of interest between the proposed class representatives and the absent

 class members. Both the individual Plaintiffs and the class members have all suffered from the

 same harms, and both the individual Plaintiffs and the class members seek declaratory and

 injunctive relief to ensure that Defendant remedies on-going systemic issues regarding the



                                                  8
 absence of any written notice before stopping UIB. This request for relief does not present

 any conflicts between or among class members.

         Class counsel here is competent to represent the interests of the class. Ellen Saideman and

Lynette Labinger, cooperating counsel for the American Civil Liberties Union Foundation of

Rhode Island, are both experienced in public benefits class action litigation. They were co-counsel

in Correa v. Hawkins, 1:19-00656-JJM-PAS (D.R.I.) (putative class action challenging notices of

overpayments of SNAP benefits) and Scherwitz v. Beane, 1:18-cv-00005-WES-LDA (D.R.I.)

(putative class action challenging lack of notice when certain Medicaid benefits were terminated).

Ellen Saideman has previously litigated cases that, among other things, involved inadequate notice

under federal Medicaid law in this Court and in the Southern District of Florida, and obtained

class-wide relief for thousands of individuals. See Prado-Steiman v. Bush, 221 F.3d 1266 (11th

Cir. 2000) (class certification decision).   Lynette Labinger has previously been appointed class

counsel by this Court. See, e.g., Chapdelaine v. Neronha, 15-cv-450; Cohen v. Brown University,

92-cv-197.

         The class representatives and their counsel, thus, will adequately represent the proposed

class.

3.       The Proposed Class Satisfies Rule 23(b)(2)

          In addition to satisfying the four requirements of Rule 23(a) and the implicit

 ascertainability requirement, proponents of a proposed class must satisfy one of the three

 conditions listed in Rule 23(b). Fed. R. Civ. P. 23(b); Curtis, 159 F.R.D. at 341. The

 proposed class seeks injunctive and declaratory relief under Rule 23(b)(2).

          Rule 23 (b)(2) is satisfied when the Defendant “has acted or refused to act on grounds

 that apply generally to the class, so that final injunctive relief or corresponding declaratory


                                                 9
 relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2); see also Wal-

 Mart, 564 U.S. at 360; Curtis, 159 F.R.D. at 340. Class certification pursuant to Rule 23(b)(2)

 is appropriate when the predominant relief sought is injunctive or declaratory relief. “Cases

 seeking declaratory or injunctive relief regarding government benefits are particularly

 appropriate for class certification.” Curtis, 159 F.R.D. at 340. See also Lund v. Affleck, 388 F.

 Supp. 137, 140 (D.R.I. 1975) (certifying a class of minor parents eligible for AFDC benefits

 pursuant to Rule 23(b)(2)); Giguere, 370 F. Supp. 154 (certifying a class of Food Stamps

 recipients pursuant to Rule 23(b)(2)).

       In this action, the Defendant’s policies and practices are resulting in stoppage of UIB

without any written notice at all. All class members have suffered harm due to a policy or official

practice that “appl[ies] generally to the class.” Fed. R. Civ. P. 23(b)(2). The class seeks a

temporary restraining order and both preliminary and permanent injunctions ordering Defendant

to stop terminating or suspending the payment of UIB without notice. The proposed class satisfies

Rule 23(b)(2).

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that, pursuant to Rule 23(a) and

(b)(2) of the Federal Rules of Civil Procedure, the Court certify the action to proceed as a class

action, designate Plaintiffs as class representatives and undersigned counsel as class counsel for

the proposed class of:

       Individuals who are or at any time on or after March 1, 2020 have been eligible for
       Rhode Island Unemployment Insurance Benefits (UIB) and have been determined
       eligible for UIB by the Rhode Island Department of Labor and Training, and who,
       subsequent to receiving approval for the UIB and receiving at least one payment of
       UIB, stopped receiving UIB when due without any written advance notice, or any
       written notice concurrent with the stoppage of UIB or any individualized notice of
       any kind, and those who in the future will have their UIB stopped without any



                                                10
       written advance notice, or any written notice concurrent with the stoppage of
       UIB or any individualized notice of any kind.


                                     Respectfully submitted,


                                     /s/ Ellen Saideman

                                     Ellen Saideman, Esq. (Bar No. 6532)
                                     Law Office of Ellen Saideman
                                     7 Henry Drive
                                     Barrington, RI 02806
                                     Telephone: 401.258.7276
                                     Facsimile: 401.709.0213
                                     Email: esaideman@yahoo.com

                                     /s/ Lynette Labinger
                                     Lynette Labinger, Esq., (Bar No. 1645)
                                     128 Dorrance Street, Box 710
                                     Providence, RI 02903
                                     Telephone: 401.465.9565
                                     LL@labingerlaw.com

                                     Cooperating counsel
                                     AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION OF RHODE ISLAND


                                 CERTIFICATE OF SERVICE

       I hereby certify that I filed the within document via the ECF system on this 27th day of
May, 2020 and that it is available for viewing and downloading to all counsel of record and that I
provided the within document by email to:

Brenda Baum
bbaum@riag.ri.gov

Miriam Weizenbaum
mweizenbaum@riag.ri.gov
                                     /s/ Ellen Saideman
                                     Ellen Saideman, Esq.




                                               11
